In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                       Filed: May 3, 2019

*************************
LESLIE STEPHENS MCKENZIE, as             *                 No. 16-1191V
Personal Representative of the Estate of *
NATHANIEL J. BOONE,                      *
                                         *
                      Petitioner,        *                 Special Master Sanders
                                         *
v.                                       *
                                         *
SECRETARY OF HEALTH                      *                 Stipulation for Award; Influenza (“flu”)
AND HUMAN SERVICES,                      *                 Vaccine; Meningococcal Vaccine;
                                         *                 Transverse Myelitis (“TM”)
                      Respondent.        *
*************************

Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for Petitioner.
Glenn A. MacLeod, United States Department of Justice, Washington, D.C., for Respondent.

                                               DECISION1

        On September 23, 2019, Nathaniel J. Boone (“Mr. Boone”) filed a petition for
compensation pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§
300aa-10–34 (2012); ECF No. 1. The petition alleged that the influenza (“flu”) and
meningococcal vaccines Mr. Boone received on October 28, 2013, caused him to suffer from
transverse myelitis (“TM”). See Stip. at 2, ECF No. 52. While the petition was pending, Mr.
Boone was substituted by Leslie Stephens McKenzie (“Petitioner”), as Personal Representative
of the Estate of Mr. Boone, upon Mr. Boone’s death.3

        On May 3, 2019, the parties filed a stipulation in which they stated that a decision should

1
  This decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with
access to the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files,
the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
  By Order dated March 27, 2018, the undersigned granted Petitioner’s motion to substitute Mr. Boone
as Petitioner in the above-captioned case. See ECF No. 39.
be entered awarding compensation to Petitioner. Id. Respondent denies that the flu or
meningococcal vaccines caused Mr. Boone’s alleged TM or his death. Id. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

            a. A lump sum of $25,000.00, which amount represents reimbursement
               of a lien for services provided to Mr. Boone from the State of North
               Carolina, in the form of a check payable jointly to [P]etitioner and

                                 NC Division of Health Benefits
                                 Office of the Controller
                                 2022 Mail Service Center
                                 Raleigh, NC 27699-2022

        Petitioner agrees to endorse this payment to the State of North Carolina; and

            b. A lump sum of $150,000.00 in the form of a check payable to
               [P]etitioner . . . represent[ing] compensation for all other damages
               that would be available under 42 U.S.C. § 300aa-15(a).

Id.

      The undersigned approves the requested amounts for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.4

        IT IS SO ORDERED.

                                                  s/Herbrina D. Sanders
                                                  Herbrina D. Sanders
                                                  Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2